Citation Nr: 1631721	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  08-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for cervical nerve root compression of the right upper extremity.  

2.  Entitlement to an initial disability rating in excess of 20 percent from September 26, 2011 for cervical nerve root compression of the left upper extremity.  

3.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the above Department of Veterans Affairs (VA), Regional Office (RO). 

The Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in May 2011.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The case was then remanded by the Board in September 2011, January 2013, and July 2015 for additional development and readjudication.  Such development having been completed, the case has been returned to the Board for further appellate review.  In August 2015, a waiver was received from the Veteran for initial RO review of additionally submitted evidence.  

The issue on appeal for cervical nerve root compression was previously characterized as entitlement to a disability rating in excess of 30 percent for cervical nerve root compression.  In a March 2013 rating decision, the Appeals Management Center granted service connection for cervical nerve root compression of the left upper extremity and assigned a 20 percent rating effective September 26, 2011.  As cervical nerve root compression of the left upper extremity is part of the Veteran's claim for an increased rating for cervical nerve root compression, the issue has been recharacterized to include the left upper extremity as reflected on the title page.  

As will be discussed further below, the issue of entitlement to SMC at the housebound rate is raised by the record and is part and parcel of the claim for an increased rating for cervical nerve root compression of the right upper extremity.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (noting that the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

The claims for an initial increased rating for cervical nerve root compression of the left upper extremity and for SMC at the housebound rate under 38U.S.C.A. § 1114(s) is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 22, 2015, cervical nerve root compression of the right upper extremity did not result in incomplete severe paralysis or complete paralysis of the musculospiral nerve (radial nerve).  

2. From July 22, 2015, cervical nerve root compression of the right upper extremity resulted in moderate incomplete paralysis of the upper radicular group.


CONCLUSIONS OF LAW

1. Prior to July 22, 2015, the criteria for a rating higher than 30 percent for cervical nerve root compression of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8514 (2015).

2. From July 22, 2015, the criteria for a higher rating of 40 percent for cervical nerve root compression of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8510 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As for the issue of entitlement to a disability rating in excess of 30 percent for cervical nerve root compression of the right upper extremity, the duty to notify has been met.  See September 2007 VCAA correspondence, May 2011 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged such prejudice.  The United States Court of Appeals for the Federal Court has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in September 2007, April 2009, January 2010, June 2010, October 2011, and July 2015.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is right handed.  See, e.g., July 2015 VA peripheral nerves examination.  His right hand is his major extremity.  38 C.F.R. § 4.69.

Under Diagnostic Code 8514, for the musculospiral nerve (radial nerve), incomplete paralysis of the radial nerve warrants a 20 percent evaluation if mild.  If there is incomplete paralysis in the major extremity, a 30 percent evaluation is warranted if the impairment is moderate and a 50 percent evaluation if severe.  Complete paralysis warrants a 70 percent rating for the major extremity.  Complete paralysis is manifested by drop of hands and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only at the greatest rarity. 38 C.F.R. § 4.124a, Diagnostic Code 8514. 
The words, "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.  In the instant case, the Veteran is in receipt of the bilateral factor for cervical nerve root compression of the upper extremities in recognition of the increased difficulty associated with bilateral extremity disability.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating are met is not necessary.  The analysis focuses on whether the Veteran meets the criteria for the next higher rating for cervical nerve root compression of the right upper extremity.  

Evidence

In March 2007, the Veteran filed an increased rating claim for cervical nerve root compression of the right upper extremity.  On a September 2007 VA examination, he complained of pain and numbness in his hand.  There was paresthesias and dysthesia in the entire hand and the examiner opined that the sensory and motor nerves were involved.  Physical examination shows that there was decreased sensation in the dorsum and palm of the right hand.  There was motor weakness in the biceps as well as in the grip and pinch of the right hand.  Tinel sign was positive at the elbow and negative at the wrist.  While he complained of tingling in his right ring and small finger with Tinel testing, the examiner opined that the sensory complaint did not correlate with the median nerve and that a diminished right brachioradialis reflex and a 1+ reflex in the biceps and triceps, but no muscle atrophy was shown.  

On VA examination in April 2009 for the joints, there was weakness and diminished grip in the upper extremities.  Muscle strength of the right biceps and triceps was 2/5 and 3/5 for the lower arm.  The examiner found that grip strength was reduced by 40 percent, tendon reflexes were 2/4 at the elbow and absent at the wrist.  The examiner found that range of motion of the right shoulder, elbow and wrist was normal.  Sensation to pinprick of dorsum of the right hand also was reduced.  Compression at the elbow caused radiation of symptoms to the fourth and fifth fingers.  

On VA spine examination in January 2010, the Veteran complained of periodic numbness in the right upper extremity and difficulty with his right hand.  There was no reflex in the right elbow or the triceps.  There was a marked decreased grip in the right upper extremity, along with a decrease to pinprick to the arm, forearm, and hand.  The Veteran could approximate the thumb to the tips of the fingers and abduct and flex his fingers normally.  He could touch the crease of his hand.  Right shoulder flexion and abduction was 100 degrees and adduction was 20 degrees.  

On VA examination in June 2010 for the peripheral nerves, deep tendon reflexes were absent in the wrist and elbow.  Grip was weak and there was weakness in the biceps and triceps.  Forward flexion of the shoulder was 180 degrees and abduction was 180 degrees, external and internal rotation was 90 degrees.  Muscle testing for flexor and abductors in the shoulder was abnormal.  The diagnosis was weakness of the right arm, without evidence of neurological loss of muscle or joint range of motion.

In May 2011 the Veteran testified that due to right radiating arm pain he could not do chores around the house, lost his grip, and experienced numbness when driving.  

On VA examination in October 2011, right elbow flexion and extension was 4/5, wrist flexion and extension was 4/5, right finger abduction was 4/5, and right finger flexion was 3/5.  There was no muscle atrophy.  Reflex exam of right biceps and brachioradialis of the right upper extremity was absent.  Sensory exam of sensation to light touch was absent in the shoulder area, inner/outer forearm, and hand/fingers.  The examiner indicated that the Veteran had severe radiculopathy with severe pain and numbness in the right upper extremity.  The examiner indicated that the upper, middle and lower radicular groups were involved.  In an addendum in May 2012 it was indicated that the claims folder was reviewed.  In an addendum in July 2012 the examiner opined that based on the findings from the October 2011 VA examination there was moderate incomplete paralysis of the right musculospiral nerve.  
On VA examination on July 22, 2015 for the cervical spine, the Veteran complained of chronic right upper extremity numbness and tingling.  Right elbow and wrist flexion and extension were 3/5 (active movement against gravity).  Right finger flexion and finger abduction was 3/5.  There was no muscle atrophy.  Reflex exam was 2+, which is normal for the biceps, triceps, and brachioradialis in the right upper extremity.  Sensory exam to light touch was normal in the shoulder area and decreased in the right inner/outer forearm and right hand.  The examiner noted that the Veteran had radiculopathy with no pain in the right upper extremity with moderate numbness, paresthesias and/or dysesthesias.  There was moderate numbness and radiculopathy in the right upper extremity.  The examiner noted that the nerve roots affected included the C5/C6 nerve roots of the upper radicular group and C7 nerve roots of the middle radicular group for the right upper extremity.  

On VA examination on July 22, 2015 for the peripheral nerves, the Veteran complained of having problems in his right arm with weakness, numbness, tingling, stiffness, and grip.  The examiner noted the Veteran's electromyograph (EMG) in 2007 showed bilateral carpal tunnel syndrome while his EMG in 2011 showed bilateral entrapment of the radial, median, and ulnar nerves.  The examiner noted that Veteran was right hand dominant.  His symptoms included mild intermittent pain in the right upper extremity.  There was moderate numbness and paresthesias and/or dysesthesias in the right upper extremity.  Right elbow and wrist flexion and extension was 3/5 (active movement against gravity) and left elbow and wrist flexion and extension was 4/5 (active movement against some resistance).  Grip was 4/5 in both upper extremities.  Pinch (thumb to index finger) was 3/5 in the right upper extremity.  There was no muscle atrophy.  Reflex exam had a normal finding of 2+ for the biceps, triceps, and brachioradialis in the right upper extremity.  Sensory exam to light touch was normal in the shoulder area but decreased in the right inner/outer forearm and right hand/fingers.  The examiner determined that there was incomplete paralysis of the radial (musculospiral nerve) that was moderate and incomplete paralysis of the median nerve and ulnar nerve that was mild.  The examiner also found that there was incomplete paralysis of the right upper radicular group (5th and 6th cervical) that was moderate.  The examiner was asked to evaluate the middle radicular group by indicating whether the severity of the condition was normal or was manifested by incomplete paralysis or complete paralysis.  The examiner checked the box indicating that the middle radicular group was normal.  Other upper extremity nerves also were evaluated as normal.  

In an August 2015 VA addendum, the examiner opined that the Veteran's right upper extremity EMG conducted that same month was normal.  The examiner noted that there was no electrodiagnostic evidence in the right upper extremity of cervical radiculopathy, plexopathy, myopathy, entrapment neuropathy or polyneuropathy.  

Treatment records during the appeal period are consistent with the findings shown on the above VA examinations.  For instance, there was weakness, numbness, tingling, and radiating pain in the right upper extremity.  See, e.g., treatment records dated in December 2006, January 2007, March 2011, June 2012, August 2012, January 2014, April 2014, December 2014, and August 2015.  Range of motion in the right shoulder at most was limited to 60 degrees of flexion and abduction and rotation at most was 30 degrees externally.  See, e.g., April 2012 and August 2012 VA treatment records.  Right elbow flexion primarily was normal.  See, e.g., April to May 2012 VA treatment records.  It is also noteworthy that in January 2012 the Veteran had a seizure during which he apparently incurred a lesser tuberosity fracture and underwent a right open humerus fracture fixation as well as an open supraspinatus rotator cuff repair.  See VA treatment records dated in January 2012 and August 2012.  

Analysis

Prior to July 22, 2015

Based on a thorough review of the record, the evidence shows that cervical nerve root compression of the right upper extremity is no more than moderate and thus does not more nearly approximate the criteria for a rating higher than 30 percent under Diagnostic Code 8514.  The Board notes that VA examinations and treatment records show that the Veteran had sensory and motor problems in his right upper extremity to include pain, numbness, and decreased sensation in his hand; tingling in his fingers; motor weakness in his biceps, triceps and grip; decreased pinprick to the arm, forearm, and hand; and significantly reduced or absent reflexes in the right upper extremity.  

Nevertheless, the evidence does not more nearly approximate the criteria for severe incomplete paralysis or complete paralysis of the radial nerve for the following reasons.  On the September 2007 VA examination the examiner found no muscle atrophy and opined that the median nerve did not correlate with the Veteran's sensory complaints in his right hand and fingers.  On the April 2009 VA examination, the examiner determined that grip strength was reduced by 40 percent but range of motion of the right shoulder, elbow, and wrist was normal.  On VA examination in January 2010, the Veteran could approximate the thumb to the tips of the fingers and abduct and flex his fingers normally.  He could touch the crease of his hand and right shoulder flexion and abduction was 100 degrees.  On VA examination in June 2010, forward flexion of the shoulder was 180 degrees and abduction was 180 degrees, and external and internal rotation was 90 degrees.  Although there was weakness in the right arm, the examiner opined that there was no neurological loss of muscle or joint range of motion.  Even subsequent to the Veteran's January 2012 right shoulder surgery, VA treatment records show that range of motion in the right shoulder at most was limited to 60 degrees of flexion and abduction and rotation was at most 30 degrees externally.  While on the October 2011 VA examination the Veteran had severe radiculopathy, pain, and numbness in his right upper extremity that affected the radicular groups, in the July 2012 addendum the examiner determined that the October 2011 findings rose to the level of moderate incomplete paralysis of the musculospiral nerve (radial nerve).  

Lastly, at no point during this appeal period does the evidence show that the right upper extremity cervical nerve root compression was manifested by drop of hands and fingers, wrist and fingers perpetually flexed, or the thumb adducted falling within the line of the outer border of the index finger.  Nor does the evidence show inability to extend the hand and fingers or paralysis of the triceps.

As to whether other neurologic Diagnostic Codes for the upper extremities are applicable, the Board finds that, given the Veteran's symptoms affecting his entire right upper extremity, he is appropriately rated under Diagnostic Code 8514 for the musculospiral nerve (radial nerve).  As presented above, on the October 2011 VA examination, the examiner reviewed the claims folder in conjunction with examining the Veteran and noted that all three radicular groups were involved.  However, in the July 2012 addendum, the examiner opined that the symptoms rose to the level of moderate incomplete paralysis of the musculospiral nerve.  Thus, further consideration of the Diagnostic Codes for the radicular groups is not necessary.  To assign additional ratings under other neurological Diagnostic Codes for the upper extremities would constitute impermissible pyramiding, as Diagnostic Code 8514 contemplates symptoms affecting the right upper extremity from the shoulder to the fingers and thus would overlap with symptomatology considered by the other neurological Diagnostic Codes in the same anatomical region.  It is also noteworthy that the September 2007 VA examiner found that the median nerve was not involved to warrant consideration of Diagnostic Code 8515.  

As such, the preponderance of the evidence is against a rating higher than 30 percent for cervical nerve root compression of the right upper extremity prior to July 22, 2015.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

From July 22, 2015

On the July 22, 2015 VA peripheral nerves examination the examiner opined that there was moderate incomplete paralysis of the musculospiral nerve and moderate incomplete paralysis of the upper radicular group (5th and 6th cervical).  The Veteran has been rated under Diagnostic Code 8514 for the musculospiral nerve.  However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In viewing the evidence in the light most favorable to the Veteran, it would be more beneficial from him to be rated under Diagnostic Code 8510 for the upper radicular group than under Diagnostic Code 8514 as under the former a 40 percent rating is warranted for moderate incomplete paralysis and under the latter a 30 percent rating is warranted for moderate incomplete paralysis.  Thus as the July 2015 VA peripheral nerves examination shows that there was moderate incomplete paralysis of the upper radicular group, a 40 percent rating for cervical nerve root compression of the right upper extremity is warranted under Diagnostic Code 8510 during this period.  

Under Diagnostic Code 8510, a 20 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is mild in severity.  A 40 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is moderate in severity.  A 50 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is severe in severity.  A 70 percent rating is warranted for complete paralysis of the major extremity upper radicular group.  Complete paralysis of the upper radicular group is evidence by findings such as loss of all, or severely affected, shoulder and elbow movements, while the hand and wrist movement is not affected.  38 C.F.R. § 1.24a , Diagnostic Code 8510.  

Consideration has been given to assigning a rating in excess of 40 percent during this period.  However, the Board finds that the evidence of record is not sufficient to show that the Veteran's cervical nerve root compression of the right upper extremity was severe in nature.  In this regard, while the two July 2015 VA examinations show complaints of numbness and tingling, the examiner who conducted both examinations noted that there was moderate numbness and paresthesias in the right upper extremity.  Reflex exam was normal for biceps, triceps, and brachioradialis on both examinations.  Further, the August 2015 EMG was normal for the right upper extremity and thus shows that the Veteran disability during this period was wholly sensory.  

Although the July 2015 VA examiner also opined that other nerves were involved, namely moderate incomplete paralysis of the musculospiral nerve and mild incomplete paralysis of both the median and ulnar nerves, the highest rating available for incomplete paralysis of the median nerve and ulnar nerve under the respective Diagnostic Codes 8515 and 8516 is 10 percent, which is less than the 40 percent rating being assigned under Diagnostic Code 8510.  To provide the Veteran a separate rating for the musculospiral nerve under Diagnostic Code 8514 would be impermissible pyramiding as both codes contemplate overlapping symptomatology such as elbow movement.  Furthermore, additional separate ratings under Diagnostic Codes 8514, 8515, and 8516 are not warranted as the August 2015 EMG for the right upper extremity was normal and thus the examiner opined that there was no electrodiagnostic evidence in the right upper extremity of cervical radiculopathy, plexopathy, myopathy, entrapment neuropathy or polyneuropathy.  Notably, the regulations provide that "(w)hen the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."  In the instant case the Veteran has been afforded the highest rating permissible under the applicable rating criteria for such involvement.  Lastly, while on the July 2015 VA cervical spine examination the examiner found that nerve roots of the middle radicular group were affected in the right upper extremity, on the accompanying peripheral nerves examination the same examiner when asked to evaluate the severity of the middle radicular group found that there was no incomplete paralysis and thus consideration for the middle radicular group under Diagnostic Code 8511 also is not warranted.  

Thus, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 a rating of 40 percent is warranted from July 22, 2015 for cervical nerve root compression of the right upper extremity.  

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right upper extremity.  The Board finds that during the entire appeal period the Veteran's service-connected disability has been manifested by symptoms such as weakness, numbness, tingling, and pain.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald,762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Final Matters

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating for individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the record shows that the RO in a July 2011 rating decision denied the issue of entitlement to TDIU, the Veteran did not appeal the determination nor has the issue been subsequently raised by the record.  Consequently, the issue of entitlement to TDIU is not before the Board. 38 U.S.C.A. § 7105(c) ; 38 C.F.R. 
 §§ 20.200, 20.201, 20.302.

The Board has also considered the Veteran's statements that describe symptomatology associated with his cervical nerve root compression of the right upper extremity.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to higher ratings for his disability, the Board finds the medical findings by skilled professionals are more persuasive which, as indicated above, during the entire appeal period do not support a rating higher than 30 percent prior to July 22, 2015 and a rating higher than 40 percent from July 22, 2015.  


ORDER

Prior to July 22, 2015, entitlement to a rating higher than 30 percent for cervical nerve root compression of the right upper extremity is denied.  

From July 22, 2015, entitlement to a rating of 40 percent for cervical nerve root compression of the right upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

As for the issue of entitlement to a higher rating for cervical nerve root compression for the left upper extremity, on the July 2015 VA peripheral nerves examination, the examiner stated that there was inconsistency in the Veteran's previous nerve studies and that repeat bilateral upper extremity EMG studies were ordered and were pending.  The record shows that an EMG study was performed in August 2015, but findings were only reported for the right upper extremity.  Thus an addendum opinion is necessary from the July 2015 VA examiner so that EMG findings for the left upper extremity can be provided.  If the left upper extremity was not tested on the August 2015 EMG the examiner should explain why the evaluation was not done in light of his determination on the July 2015 VA examination that an EMG of the left upper extremity was necessary to evaluate adequately the cervical nerve root compression of the left upper extremity.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  If necessary, such current testing of the left upper extremity should be conducted.  

In May 2016, the Veteran's representative raised the issue of entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s).  In doing so, the representative contended that the Veteran currently is in receipt of a 100 percent rating for one disability and has a combined rating of 60 percent or more for additional disabilities.  However, the issue of entitlement to SMC is intertwined with the increased rating claim for cervical nerve root compression being remanded herein because resolution of this latter claim could have a bearing on determining the date that the Veteran became entitled to SMC benefits during the appeal period.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s).  

2.  Ask the July 2015 VA examiner, or another appropriate examiner if the July 2015 VA examiner is unavailable, to provide the findings for the left upper extremity from the August 2015 EMG or any other nerve studies done from August 2015 to the present.  If such studies were not conducted, the examiner must provide an explanation why there were not done in light of the determination on the July 2015 VA peripheral nerves examination that they were necessary to evaluate the current level of severity of the left upper extremity cervical nerve root compression.  If necessary, schedule a current test of the Veteran's left upper extremity.  

3. After completing all indicated development, readjudicate the issue of entitlement to an initial rating higher than 20 percent for cervical nerve root compression of the left upper extremity and the issue of entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s).  If the benefits sought on appeal remain denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


